CLD-199                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 13-3660
                                   ___________

                            CHRIS WASHINGTON-EL,
                                         Appellant

                                         v.

  JEFFREY BEARD, Secretary of Pennsylvania Department of Corrections, Sued in his
individual and official capacity; GEORGE PATRICK; RANDALL BRITTON; DEPUTY
    SUPT. CLOSE; F. HARNETT; BRIAN COLEMAN; DEPUTY SUPT. BURNS;
 DEPUTY SUPT. GATES; MICHAEL ZAKEN; ERIC ARMEL; CAPTAIN LEGGETT;
             SHERWOOD HUGHES; STEPHEN BUZAS; FRANK LEWIS,
                                in their individual capacities
                       ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                             (D.C. Civil No. 08-cv-01688)
                    District Judge: Honorable Joy Flowers Conti
                    ____________________________________

          Submitted for Possible Dismissal Due to a Jurisdictional Defect and
              Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 13, 2014
            Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                           (Opinion filed: March 20, 2014)
                                     _________

                                     OPINION
                                     _________

PER CURIAM
       Chris Washington-El appeals pro se from an order of the United States District

Court for the Western District of Pennsylvania, entering judgment in favor of the

defendants in his civil rights action. For the reasons that follow, we will affirm the

judgment of the District Court.

       In December 2008, Washington-El filed a complaint, which he amended several

times, against numerous Department of Corrections (“DOC”) officials and employees.

His allegations can generally be divided into two categories: (1) due process claims

related to his initial placement and continued confinement in administrative custody, and

(2) constitutional challenges to the conditions of his confinement. The violations

allegedly occurred while Washington-El was incarcerated at SCI-Houtzdale (June 2007

through February 2008) and SCI-Fayette (February 2008 through November 2009).

Following a Magistrate Judge’s entry of Reports and Recommendations, the District

Court – in three separate orders – granted the defendants’ motions to dismiss and their

motion for summary judgment. After the District Court denied Washington-El’s motion

for reconsideration, he appealed.

       We have jurisdiction under 28 U.S.C. § 1291.1 “We review district court

decisions regarding both summary judgment and dismissal for failure to state a claim


1
  The District Court rejected Washington-El’s last remaining claims by final order and
judgment entered on March 28, 2013. Washington-El filed a timely motion for
reconsideration on April 10, 2013, see Fed. R. Civ. P. 59(e), thereby tolling the time for
filing an appeal. Fed. R. App. P. 4(a)(4)(A)(iv). The District Court denied
reconsideration on July 12, 2013. Washington-El submitted his notice of appeal to prison
officials for mailing 27 days later, on August 8, 2013. See Fed. R. App. P. 4(a)(1)(A);
                                              2
under the same de novo standard of review.” Barefoot Architect, Inc. v. Bunge, 632 F.3d
822, 826 (3d Cir. 2011). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted).

Summary judgment is proper where, viewing the evidence in the light most favorable to

the nonmoving party and drawing all inferences in favor of that party, there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); Kaucher v. Cnty. of Bucks, 455 F.3d 418, 422-23 (3d Cir.

2006). We review the District Court’s decision on a motion for reconsideration for abuse

of discretion. See Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669,

673 (3d Cir. 1999).

       On June 13, 2007, Washington-El was transferred from SCI-Graterford to SCI-

Houtzdale, where, for the majority of his eight-month incarceration there, he was held in

administrative custody.2 He was placed on the Restricted Release List (“RRL”) in



4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). Therefore, the notice of appeal was
timely as to both the denial of reconsideration and the order granting summary judgment.
See Fed. R. App. P. 4(a)(4)(A)(iv). Moreover, we now also have jurisdiction to review
the District Court’s prior orders granting in part the defendants’ motions to dismiss. See
Head v. Chicago Sch. Reform Bd. of Tr., 225 F.3d 794, 800 (7th Cir. 2000) (holding that
ruling on motion to dismiss which did not dispose of all claims was rendered appealable
when District Court later entered summary judgment resolving all outstanding claims).
2
  With respect to Washington-El’s claim that his initial placement in administrative
custody at SCI-Houtzdale violated his due process rights, the District Court properly held
that he lacked a protected interest in such placement. See Moody v. Daggett, 429 U.S.
78, 88 n.9 (1976) (explaining that prisoners have no legitimate due process concerns in
                                                3
January 2008, signifying that he could be released from administrative custody only upon

prior approval of the Secretary of Corrections. In February 2008, Washington-El was

transferred to SCI-Fayette, where his placement in administrative custody and inclusion

on the RRL continued. In total, Washington-El was in administrative custody and/or

included on the RRL during approximately 26 of the 28 months he was incarcerated in

SCI-Houtzdale and SCI-Fayette.

       Washington-El alleged that his continued administrative custody and RRL

classifications violated his rights under the Due Process Clause of the Fourteenth

Amendment. Assuming that the circumstances of his incarceration are sufficient to

trigger procedural due process rights, Sandin v. Conner, 515 U.S. 472, 484 (1995),

Washington-El has failed to demonstrate that he was not afforded proper due process

protections. We have held that periodic review of inmates indefinitely confined to

administrative custody meets due process requirements. Shoats v. Horn, 213 F.3d 140,

147 (3d Cir. 2000). Here, Washington-El was timely informed that he was placed in

administrative custody and included on the RRL because he was considered an escape

risk. In addition, his numerous challenges to his custody status, both formal and

informal, were regularly reviewed by members of the Program Review Committee

(“PRC”) at SCI-Houtzdale and SCI-Fayette. See id. at 144 (holding that a prisoner who



their prison classifications). We also note that a challenge to Washington-El’s placement
in administrative custody at SCI-Graterford, as well as other claims, is the subject of a
separate action filed in the Eastern District of Pennsylvania. See Washington-El v.
DiGuglielmo, E.D. Pa. Civ. No. 06-cv-04517.
                                            4
was placed in administrative custody for eight years was afforded all the process he was

due because “an ‘informal, nonadversary review’ at which the prisoner has the

opportunity to state his views, satisfies the requirements of due process” (quoting Hewitt

v. Helms, 459 U.S. 460, 472 (1983))). Moreover, the summary judgment record belies

Washington-El’s assertion that the periodic reviews were perfunctory, and thus

inadequate. See Sourbeer v. Robinson, 791 F.2d 1094, 1101 (3d Cir. 1986) (holding that

due process violation occurred where prison officials applied justifications for

segregation in “rote fashion”). During those reviews, prison officials considered the

status of an investigation concerning a possible escape plan involving Washington-El,

reviewed the results of that investigation, assessed whether to recommend Washington-El

for release to the general population, and responded to his arguments for release from

administrative custody. Finally, it is difficult to conclude that review was not meaningful

where, following Washington-El’s contention that the investigation was being

intentionally delayed, he was released from administrative custody for approximately two

months.

       We also agree with the District Court that Washington-El failed to exhaust his

administrative remedies with respect to his remaining claims, all of which concern his

conditions of confinement, rather than his continued placement in administrative custody.

Under the Prison Litigation Reform Act (“PLRA”), inmates must exhaust their

administrative remedies before filing a suit alleging specific acts of unconstitutional

conduct by prison officials. 42 U.S.C. § 1997e(a). A prisoner must exhaust these
                                              5
remedies “in the literal sense”; no further avenues in the prison’s grievance process

should be available. Spruill v. Gillis, 372 F.3d 218, 232 (3d Cir. 2004). “[I]t is the

prison’s requirements, and not the PLRA, that define the boundaries of proper

exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007). The DOC has an Inmate

Grievance System, which permits inmates to seek review of issues relating to their

confinement, see DC-ADM 804, and a separate policy regarding Administrative Custody

Procedures, which allows inmates to challenge initial and continued administrative

custody placement, see DC-ADM 802.

       An affidavit prepared by the DOC custodian of inmate grievance records indicated

that, while confined at SCI-Houtzdale and SCI-Fayette, Washington-El appealed to final

review eight grievances brought under DC-ADM 804. After thoroughly reviewing the

record, we agree with the District Court that none of those grievances pertained to the

conditions of confinement claims that he raised in the this lawsuit. Washington-El

argued, however, that his remaining claims were administratively exhausted through

grievances that he filed pursuant to DC-ADM 802. Importantly, however, the regulatory

scheme that was in effect during the relevant time period provided that DC-ADM 802

governed challenges only to initial or continued confinement in administrative custody;

DC-ADM 804 remained applicable to challenges unrelated to custody status.3


3
 DOC regulations provided “access to a formal procedure through which the resolution
of problems or other issues of concern arising during the course of confinement may be
sought.” DC-ADM 804 § V (2004). But this general provision was subject to an
exception which stated that “[i]nitial review of issues relating to the following
                                             6
Washington-El also claimed that DOC officials advised him that he could not use DC-

ADM 804 to grieve issues related to the conditions of his confinement in administrative

custody. But such advice allegedly occurred in January 2011, after Washington-El had

been transferred from SCI-Houtzdale and SCI-Fayette. Furthermore, while confined in

those facilities, Washington-El did use DC-ADM 804 to challenge conditions of his

administrative custody, other than those raised in his complaints.

       Under these circumstances, we conclude that Washington-El failed to state a due

process claim concerning his continued confinement in administrative custody and failed

to exhaust his administrative remedies as to his conditions of confinement claims. In

addition, we discern no abuse of discretion in the District Court’s denial of the motion for

reconsideration, as Washington-El’s arguments did not serve “to correct manifest errors

of law or fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779




Department policies shall be in accordance with procedures outlines therein[:] . . . DC-
ADM 802, Administrative Custody Procedures.” DC-ADM 804 § IV, ¶ H. The
regulations pertaining to administrative custody, in turn, provided that “[a]n inmate may
appeal the decision of the PRC concerning his/her initial confinement in [administrative
custody] to the Facility Manager/designee” and thereafter “may appeal the . . . decision
. . . to continue him/her in [administrative custody] . . . to the Office of the Chief Hearing
Examiner.” DC-ADM 802 § 2, ¶¶ C.1 and C.2 (2008). In 2011, after the relevant time
period in this case, DC-ADM 802 was amended to provide that “[a]ll issues concerning
an inmate’s placement in [administrative] custody or the duration, conditions or other
circumstances of his/her [administrative custody] status must be addressed through the
procedures set for in this directive and may not be addressed through the procedures set
forth in DC-ADM 801 [pertaining to disciplinary proceedings] or DC-ADM 804.” DC-
ADM 802 § 2, ¶ D.9 (emphasis added).

                                              7
F.2d 906, 909 (3d Cir. 1985). Therefore, we will affirm the judgment of the District

Court.4




4
    Washington El’s Motion for Appointment of Counsel is denied.
                                            8